Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
The Information Disclosure Statements filed on 11/3/2020, 11/17/2021 and 2/25/2022 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.   

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Deborah Lu on 4/27/2022. 

The application has been amended as follows: 
Claim 5. (Currently Amended) A [Spinacia oleracea plant comprising an allele designated alpha-WOLF 26 which confers resistance to at least one Peronospora farinosa f. sp. spinacea race, 
wherein the protein encoded by said allele is a CC-NBS-LRR protein that comprises in its amino acid sequence: a) the motif "MAEIGYSVC" (SEQ ID NO: 1) at its N-terminus; and b) the motif "KWMCLR" (SEQ ID NO: 2); [
wherein the LRR domain of the protein has [or 100% sequence identity to SEQ ID NO: 10; and
wherein the allele is in homozygote form. 


Claim 6. (Currently Amended) The [

Claim 7. (Currently Amended) The [

Claim 8. (Currently Amended) The [Peronospora farinosa f. sp. spinacea races Pfs:1 to Pfs:17.  

Claim 9. (Currently Amended) A propagation material capable of developing into and/or being derived from the [of claim 5 in homozygote form, and wherein the propagation material is selected from a group consisting of a microspore, a pollen, an ovary, an ovule, an embryo, an embryo sac, an egg cell, a cutting, a root, a root tip, a hypocotyl, a cotyledon, a stem, a leaf, a flower, an anther, a seed, a meristematic cell, a protoplast, a cell, or a tissue culture thereof.  

Claim 10. (Currently Amended) A cell of a [Spinacia oleracea plant, which cell comprises the allele of claim 5 in homozygote form. 

13. (Currently Amended) A F1 hybrid spinach plant grown from the seed produced by the method of claim 11.

14. (Currently Amended) A method for identifying a [Spinacia oleracea plant carrying the allele of claim 5, comprising determining the presence of the LRR domain by determining its nucleotide sequence or a part thereof in a plant, wherein said sequence has [or 100% sequence identity to SEQ ID NO: 9.   

Claim 18. (Currently Amended) The method of claim 17, wherein the selection of a Spinacia oleracea plant comprising the allele comprises determining the presence of the allele according to a method for identifying a [Spinacia oleracea plant carrying the allele comprising determining the presence of 3PATENT Docket No. Y7954-00472the LRR domain by determining its nucleotide sequence or a part thereof in a plant, wherein said sequence has [or 100% sequence identity to SEQ ID NO: 9.

Claim 19. (Currently Amended) The [Spinacia oleracea plant of claim 5, of which a representative sample of seed capable of growing into a plant comprising said allele was deposited with the NCIMB under NCIMB 43669.  

Claim 20. (Currently Amended) The [Spinacia oleracea plant of claim 5, wherein the DNA sequence of the LRR domain [or 100% sequence identity to SEQ ID NO: 9.  

Claim 21. (Currently Amended) The [Spinacia oleracea plant of claim 5, wherein the allele confers complete resistance to at least Peronospora farinosa f. sp. spinacea race Pfs:7, Pfs:10, Pfs: 11, Pfs:12, Pfs:13, Pfs:14, Pfs: 15, Pfs:16, Pfs:17, and does not confer resistance to downy mildew race Pfs:8 and Pfs:9.  

22. (Currently Amended) The [Spinacia oleracea plant of claim 5, wherein the allele confers complete resistance to at least Peronospora farinosa f. sp. spinacea race Pfs:1, Pfs:2, Pfs:3, Pfs:4, Pfs:5, Pfs:6, Pfs:7, Pfs:10, Pfs:11, Pfs:12, Pfs:13, Pfs:14, Pfs:15, Pfs:16, Pfs:17, and does not confer resistance to downy mildew race Pfs:8 and Pfs:9.

In summary, claim 5-10, 13-14, 18-22 are amended. 
Claims 5-22 are allowed. 
Claims 1-4 had been canceled by applicant.  


Reasons for allowance: 
Applicant amended claims on 2/4/2022, canceling claims 1-4.  
Prior art does not teach or suggest a sequence having at least 91% sequence identity to SEQ ID No: 10, and does not teach or suggest any sequence having at least 95.5% sequence identity to SEQ ID No: 9 (SEQ ID NO: 9 encodes SEQ ID NO: 10), not to mention a Spinacia oleracea plant comprising the allele of claim 5 in homozygote form.  
Thus, for compact prosecution, further amendments by examiner to put the application in condition for allowance are made and authorized by applicant’s representative during the telephone interview.  
In addition, applicant provides examples of identifying and testing the claimed alpha-WOLF 26 allele in homozygote form for conferring resistance to at least one Peronospora farinosa f. sp. spinacea race (specification, Example 1, p29-31, table 3, p33, last para); identifying and amplifying the claimed CC-NBS-LRR domains (Example 2, p31-32); and introducing the alpha-WOLF 26 alleles to Spinacia oleracea plant and deposited the representative seeds (Example 3, p32-33).  
Applicant affirmed that seeds of a plant that comprise the alpha-WOLF 26 allele of the invention in its genome were deposited with NCIMB Ltd, Ferguson Building, Craibstone Estate, Bucksbum, Aberdeen AB21 9Y A, UK, on 9 October 2020, under NCIMB 43669. The deposit was made and accepted pursuant to the terms of the Budapest Treaty. Upon issuance of a patent, all restrictions upon the deposit will be removed, and the deposit is intended to meet the requirements of 37 CFR §§ 1.801-1.809. The deposit will be irrevocably and without restriction or condition released to the public upon the issuance of a patent and for the enforceable life of the patent. The deposit will be maintained in the depository for a period of 30 years, or 5 years after the last request, or for the effective life of the patent, whichever is longer, and will be replaced if necessary during that period (specification, p6, 1st para).  
Claims 5-10, 19-22 are directed to allowed products. Pursuant to the procedures set forth in MPEP § 821.04, claims 11-18 are directed to the process of making or using the allowable products, hereby rejoined and fully examined for patentability under 37 CFR 1.104. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Wayne Zhong/
Examiner, Art Unit 1662

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663